Citation Nr: 1403000	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Propriety of the reduction in disability rating for right knee degenerative joint disease from 20 percent to 10 percent, effective July 1, 2009.

2. Propriety of the reduction in disability rating for internal derangement, right knee from 20 percent to 10 percent, effective July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1993 to October 1994.

This matter is on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. In a June 2004 rating decision, the RO increased the Veteran's disability rating for internal derangement of right knee from 10 percent disabling to 20 percent disabling effective March 22, 2004. 

2. In April 2005, the RO granted service connection for degenerative joint disease, right knee, and assigned a disability rating of 10 percent, effective March 22, 2004. 

3. In July 2008 based on objective findings obtained from a June 2008 VA examination, the RO proposed to reduce the Veteran's rating for internal derangement of right knee from 20 percent disabling to 0 percent disabling.

4. In July 2008 based on objective findings obtained from a June 2008 VA examination, the RO proposed to reduce the Veteran's rating for degenerative joint disease, right knee from 20 percent disabling to 10 percent disabling.

5. In a March 2009 rating decision, the Veteran's disability ratings for both degenerative joint disease, right knee and internal derangement of right knee were reduced from 20 percent disabling to 10 percent disabling, effective July 1, 2009.

6. The reductions were carried out in accordance with applicable procedures.

7. The Veteran's 20 percent disability ratings for both degenerative joint disease, right knee and internal derangement of right knee had been in effect for a period greater than 5 years.

8. At the time of the March 2009 rating decision, the medical evidence reflected material improvement in both the Veteran's right knee degenerative joint disease and internal derangement of right knee under the ordinary conditions of his life.

9. For the relevant period on appeal, the Veteran's right knee disabilities were characterized, at worse, by limitation of extension to 10 degrees and limitation of flexion to 90 degrees and ankylosis of the knee was not shown.

10. For the relevant period on appeal, the Veteran's right knee instability more nearly approximated slight instability.


CONCLUSIONS OF LAW

1. The rating reduction from 20 percent to 10 percent for right knee degenerative joint disease, effective July 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2013).

2. The rating reduction from 20 percent to 10 percent for right knee internal derangement, effective July 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257, 5258, 5259, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, however, the reduction in the Veteran's disability ratings was not prompted by a claim submitted by the Veteran.  Rather, the action was undertaken as a result of a review of medical records and a VA medical examination.  After reviewing the medical evidence, the RO thereafter followed the procedures outlined in 38 C.F.R. § 3.105(e), which included notice requirements specifically relating to reductions of compensation awards, as will be discussed in greater detail below. Consequently, the notice requirements of the VCAA do not apply.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.
Additionally, VA examinations with respect to the issue on appeal were obtained in June 2008, February 2009 and May 2013.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. §3.159(c) (4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reductions in Rating

Generally, 38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation.  Specifically, as an attachment to an August 2008 VA letter, a July 2008 rating decision informed the Veteran of the proposed reductions, the evidence, and the reasons and bases for the proposed reductions.  The August 2008 letter to the Veteran informed him of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reductions, following more than 60-day period to allow evidence to be submitted, were adjudicated in a March 2009 rating decision, which is the subject of this appeal.  In the March 2009 rating decision and via an April 2009 letter, the RO informed the Veteran that the reductions would take effect July 1, 2009.

As discussed above, the Board notes that the Veteran's VA treatment and private treatment records have been obtained.  The Veteran has been provided adequate VA examinations.  Further, neither the Veteran nor his representative has indicated that there is any additional evidence that should be obtained to substantiate the claims.

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims herein.

In this case, the Veteran has been service-connected for a right knee disability since March 1998.  At that time, a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, DC 5257 (addressing instability of the knee).  After he submitted a new claim seeking an increased rating in March 2004, the RO issued a rating decision in June 2004 that increased his previously assigned disability rating to 20 percent, and also granted a separate 20 percent rating in April 2005 
based on degenerative joint disease, right knee under 38 C.F.R. § 4.71a, DCs 5010 5261 (limitation of motion).  Rating a knee in this manner is consistent with VA regulations, in that a claimant who has arthritis and instability of the knee may receive separate ratings under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97; see also VAOPGCPREC 09-04. 

It is noted at the outset that the 20 percent ratings had been in effect from March 22, 2004 to July 1, 2008, which is slightly over five years.  In cases where a rating has been in effect for more than 5 years, changes of medical findings or diagnosis must be addressed in a way as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) and (c).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.

By contrast, if the evidence indicates that the improvement is temporary or episodic in nature, it will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  Failure to observe C.F.R. § 3.344(a) will render the reduction per se improper.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Limitation of Motion

The Board first considers whether the reduction from 20 percent to 10 percent based on limitation of motion was proper.  In order to warrant a rating in excess of 10 percent for the Veteran's right knee based solely on limitation of motion, the evidence must show: Limitation of flexion (20 percent for 30 degrees and 30 percent for 15 degrees under DC 5260);  Limitation of extension (20 percent for 15 degrees and 30 percent for 20 degrees under DC 5261);  Any combination of limitation of flexion and limitation of extension (providing separate compensable ratings under DCs 5260 and 5261, respectively); or Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256). See 38 C.F.R. § 4.71a (2013).

Based on the evidence of record, the Board finds that the reduction of the rating for the Veteran's right knee based on limitation of motion was proper, as limitation of motion only to a 10 percent level has consistently been shown.  Specifically, at his VA examination in June 2008, the Veteran reported that his major problem was constant pain producing limited mobility and an abnormal gait.  The Veteran reported using a right knee brace.  Upon examination, range of motion was observed to be 0 to 140 degrees flexion with pain on range of motion starting at 90 degrees and 140 to 0 degrees extension with pain ending at 90 degrees.  While there was pain upon repetitive motion, there was no increased limitation of motion following such repetitions.

Moreover, at VA examination in February 2009, the Veteran again complained of chronic pain that had increased over the more recent years.  He wore a brace on the knee and reported using two canes.  Upon examination, his extension was observed to be limited to 10 degrees and his flexion was limited to 90 degrees.  While there was evidence of pain following repetitive motion, no additional limitation was noted.  Thus, while these examinations indicate that a 10 percent rating is warranted for the limitation of extension in the Veteran's right knee, there was insufficient limitation to warrant a rating greater than this.

During the most recent VA examination in May 2013 the Veteran complained of chronic pain that had increased since the last VA examination.  The veteran reported wearing a knee brace.  Upon examination, his extension was observed to be limited to 10 degrees and his flexion was limited to 90 degrees.  After repetitive testing, ROM was limited to 85 degrees flexion and 10 degrees extension.

In addition to the VA examinations, the Veteran has undergone outpatient treatment for his knee complaints.  However, there is no indication of any limitation of motion in the right knee.  To the contrary, a July 2009 private treatment records indicates a normal range of motion was observed.

A private medical opinion was also provided by the Veteran stating the Veteran had significant decreased range of motion with knee flexion between 10 and 15 degrees maximum and knee extension approximately 10 degrees along with lateral instability.  However, no medical records were included with the opinion.  A letter requesting the medical records or signed authorization to obtain the records was sent to the Veteran in February 2009.  No response was provided.  While the opinion states the Veteran's flexion was limited to 10-15 degrees, three VA examination reports indicate the Veteran's flexion was limited to 85 degrees at worse.

In evaluating the extent of the Veteran's disability in terms of range of motion, the Board has included consideration of the functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, while the Veteran complains of knee pain, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

The Board recognizes the Veteran's assertions that the limitation of motion in his knee has not improved, and concedes that he is competent to report the symptomatology he experienced as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that the Board finds that his rating reduction was proper, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to his statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

Therefore, based on these clinical observations, the Board concludes that the limitation in range of motion in the Veteran's right knee is stable, and is best characterized as 10 percent disabling based on limitation of extension under DC 5261.  Therefore, the reduction in rating from 20 to 10 percent based on limitation of motion was proper.

Instability

Since the July 2008 rating decision, the Veteran consistently reported that his left knee gave out on him.  Further, the February 2009 VA examination notes instability and giving out as joint symptoms.  Clinical evaluation during the February 2009 VA examination demonstrated that the Veteran's right knee disabilities were productive of incoordination and instability; however, stability testing during the May 2013 examination demonstrated the anterior and posterior cruciate ligaments and the medial and collateral ligaments were within normal limits.  Moreover, the June 2008 VA examination indicated no instability.  Significantly, the evidence also demonstrated no subluxation.

The October 2008 private physician opinion does indicate instability, but no medical records or evidence are provided with the opinion and no indication of the level of instability is noted. 

Further, the May 2013 VA examiner performed physical examination testing for instability and reviewed the private medical records, prior C&P examinations and the claims file.  Following this, the VA examiner reported that the current state of the Veteran's knee showed no instability.

Comparing this disability picture with the disability picture present at the time of the April 2005 rating decision, the Board finds that the Veteran's service-connected left knee instability underwent an actual improvement under the ordinary conditions of his life and work by a fair preponderance of the evidence.  The disability picture manifest at the time of the March 2009 rating decision more nearly approximated 'slight' recurrent subluxation or lateral instability based on the February 2009 VA examination report and October 2008 private physician statement. 38 C.F.R. §§ 4.6, 4.7, 4.71a, Diagnostic Code 5257.  Where the applicable diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5257 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  Consequently, the Board finds that the March 2009 reduction of the rating assigned to the Veteran's service-connected right knee instability from 20 percent to 10 percent was proper. 38 C.F.R. § 4.2; Brown, 5 Vet. App at 420.





ORDER

As the March 2009 reduction of the rating for the Veteran's right knee degenerative joint disease, from 20 to 10 percent, effective July 1, 2009 was proper, restoration of a higher schedular rating is denied.

As the March 2009 reduction of the rating for internal derangement, right knee from 20 to 10 percent, effective July 1, 2009 was proper, restoration of a higher schedular rating is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


